Citation Nr: 9904690
Decision Date: 02/19/99	Archive Date: 06/24/99

DOCKET NO. 97-29 021               DATE FEB 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for degenerative disc disease
at L5-S1 with disc herniation, status post right laminectomy and
diskectomy.

2. Entitlement to an increased evaluation for lumbosacral strain,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from October 1975 to December 1978.
This matter came before the Board of Veterans'Appeals (hereinafter
"the Board") on appeal from a May 1997 rating decision of the
Montgomery, Alabama Regional Office (hereinafter "the RO") which
denied service connection for degenerative disc disease at L5-S I
with disc herniation, status post right laminectomy and diskectomy
and continued a 10 percent disability evaluation for the veteran's
service-connected lumbosacral strain. In June 1998, the Board
remanded this appeal to the RO to obtain private and/or Department
of Veterans Affairs (hereinafter "VA") treatment records and to
afford the veteran a VA orthopedic examination. The veteran has
been represented throughout this appeal by the Disabled American
Veterans.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. Service connection is presently in effect for lumbosacral
strain.

3. There is no competent evidence linking the veteran's
degenerative disc disease at L5-S I with disc herniation, status
post right laminectomy and diskectomy, to his period of service.

4. The record contains no sufficiently probative evidence of an
etiological relationship between the veteran's degenerative disc
disease at L5-S1 with disc

herniation, status post right laminectomy and diskectomy and his
service-connected lumbosacral strain.

5. The veteran's lumbosacral strain has been reasonably shown to be
productive of moderate limitation of motion and lumbosacral strain
with muscle spasm on extreme forward bending, loss of lateral spine
motion, unilateral, in a standing position, but no more.

CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for degenerative
disc disease at L5-S1 with disc herniation, status post right
laminectomy and diskectomy, is not well-grounded. 38 U.S.C.A. 5107
(West 1991 & Supp. 1998).

2. The schedular criteria for a 20 percent evaluation for
lumbosacral strain have been met. 38 U.S.C.A. 1155, 5107 (West 1991
& Supp. 1998); 38 C.F.R. Part 4, including 4.3, 4.7, 4.40, 4.45,
4.59 and Diagnostic Codes 5003, 5286, 5289, 5292,5295(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has
submitted well-grounded claims within the meaning of 38 U.S.C.A.
5107(a) (West 1991 & Supp. 1998), and if so, whether the VA has
properly assisted him in the development of his claims. A "well-
grounded" claim is one which is not implausible. Murphy v.
Derwinski, 1 Vet.App. 78 (1990). A review of the record indicates
that the veteran's claim for an increased evaluation for
lumbosacral strain is well-grounded and that all relevant facts
have been properly developed. As discussed below, the Board finds
that the veteran's claim for service connection for degenerative
disc disease at L5-S1 with disc herniation, status post right
laminectomy and

-3- 
diskectomy, is not well-grounded and that, therefore, there is no
further duty to assist the veteran with development of such claim.

1. Service Connection for Degenerative Disc Disease at L5-S I with
Disc Herniation, Status Post Right Laminectomy and Diskectomy

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998). Additionally, where
a veteran served ninety (90) days or more during a period of war or
during peacetime service after December 31, 1946, and arthritis
becomes manifest to a degree of 10 percent within one year from the
date of termination of such service, such disease shall be presumed
to have been incurred in service even though there is no evidence
of such disease during the period of service. 38 U.S.C.A. I 101,
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 3.307, 3.309
(1998). The disease entity for which service connection is sought
must be "chronic" as opposed to merely "acute and transitory" in
nature. For the showing of chronic disease in service, there is
required a combination of manifestations sufficient to identify the
disease entity and sufficient observation to establish chronicity
at the time as distinguished from merely isolated findings or a
diagnosis including the word "chronic". Continuity of
symptomatology is required where the condition noted during service
is not, in fact, shown to be chronic or where the diagnosis of
chronicity may be legitimately questioned. Where the fact of
chronicity in service is not adequately supported, then a showing
of continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b) (1998). Service connection may be granted for any
disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d) (1998).

Service connection may also be granted for a disability which is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a) (1998). Service connection is in effect
for lumbosacral strain.

The Court has held that in order for a claim for service connection
to be well-grounded, there must be, (1) competent evidence of a
current disability; (2) proof as to incurrence or aggravation of a
disease or injury in service; and (3) competent evidence as to a
nexus between the inservice injury or disease and the current
disability. See Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records indicate that he was seen in
May 1976 with complaints of back pain for a period of one week. A
July 1976 treatment entry noted that the veteran complained of back
pain since boot camp. The veteran was noted to have full of range
of motion. The assessment was lower back strain. A later July 1976
entry noted that the veteran had a history of lower back pain for
the previous "several months". He reported that his back was
injured in boot camp when a drill instructor stood on his back
while he was doing push-ups. A February 1978 request for medical
information referred to a back injury in November 1975.

The veteran underwent a VA orthopedic examination in March 1979. He
reported that he first developed problems with his back during
basic training. The veteran claimed that a drill instructor stood
on his back while doing push-ups. He indicated that since that
time, he had suffered recurrent episodes as to his low back. The
veteran also reported present episodes of low back pain,
particularly with prolonged sitting or heavy lifting. The diagnosis
was low back pain by history with physical findings as noted above.
A March 1979 X-ray, as to the lumbosacral spine, indicated that
there was no evidence of fracture, dislocation or other bone
pathology. The intervertebral spaces were preserved and the
pedicles were intact. The sacroiliac joints were also reported to
be normal.

VA treatment records dated from April 1979 to May 1979 indicated
that the veteran was treated for disorders including a low back
disorder. A May 1979 entry noted that the veteran was seen with a
history of low back pain. A May 1979 X-ray of the lumbar spine was
normal. An additional May 1979 entry indicated an assessment of
chronic low back pain. A later May 1979 entry related a diagnosis
of low back pain.

At a June 1979 hearing on appeal, the veteran testified that he
injured his back doing push-ups in boot camp. He stated that since
that time he had suffered continuous problems with his lower back.
The veteran indicated that he suffered sharp pain which would run
down his legs into his toes.

A June 1979 VA treatment entry indicated a diagnosis of back pain.
A May 1982 report from Baptist Medical Center, Montgomery, Alabama,
noted that the veteran reported a back injury in 1975. He indicated
that the previous Saturday, he had bent over and his back had
"popped", and he was unable to straighten-up. An X-ray indicated an
impression of normal lumbosacral spine and pelvis. The diagnosis
was acute lumbosacral strain. The veteran underwent a VA general
medical examination in June 1982. The diagnoses included chronic
lumbosacral strain and arthralgia of the lumbosacral spine. A June
1982 X-ray, as to the lumbosacral spine, showed diminished lumbar
lordosis indicating muscular spasm. There was no evidence of
fracture, degenerative disc disease, spondylitis or significant
abnormality.

Private treatment records dated from May 1988 to May 1996 indicated
that the veteran continued to receive treatment for disorders
including his low back disorder. An April 1996 treatment entry from
Rueben C. Richardson, M.D., noted that the veteran complained of
severe low back pain with pain radiating into his big toe. An April
1996 computerized tomography scan of the lumbar spine indicated an
impression of moderately advanced L5-S1 degenerative disc disease
with non- lateralizing annulus bulges at each level most prominent
at L5-S1. It was noted that there was no frank disc herniation or
nerve root compression. An April 1996 consultation report from
Baptist Medical Center reported that the veteran had a chief
complaint of lower back pain with radiation into his right leg
extending to the right foot. The veteran also described some
numbness and tingling in the right leg. It was noted that the
veteran related the origin of the pain to about ten years earlier
while he was in service. It was observed that the veteran reported
that he had not been hospitalized in the past and had no history of
severe accidents. The impression was chronic radiculopathy at L5-
S1, secondary to degenerative disc disease and nerve impingement
and chronic pain syndrome. May 1996 operative

6 -


reports noted that the veteran underwent lumbar epidural blockades
on three occasions.

A July 1996 statement from Rueben C. Richardson, M.D., indicated
that the veteran suffered from severe low back pain occurring in
all positions including standing, sitting or in the supine
position. Dr. Richardson stated that there was no question that the
veteran's pain was very legitimate and that he had objective
evidence on examination and radiographs to document the presence of
degenerative disc disease. In an additional July 1996 statement,
Dr. Richardson noted that the veteran had lumbar radiculitis and
degenerative joint disease. It was observed that there was also
evidence that the veteran had a compressed nerve root secondary to
the lumbar radiculitis and degenerative joint disease. Dr.
Richardson stated that it was his opinion that the veteran's lumbar
radiculitis was directly connected with his degenerative disc
disease that he had of long-standing.

A July 1996 history and physical report from Neurosurgery
Associates of Central Alabama, Montgomery, Alabama indicated that
the veteran had suffered intermittent problems with his back for
the previous fourteen years. It was noted that the veteran stated
that his current episode began three months earlier while cutting
grass. The veteran complained of rather severe lower back pain with
right lower extremity pain radiating to the foot. The impression
included severe L5-S1 disc degeneration and lumbar radiculitis. A
July 1996 operative report from Baptist Medical Center, indicated
that the veteran underwent a right L5-S1 laminotomy and diskectomy.
The pre-operative and post-operative diagnosis was L5-S1 disc
herniation.

In an August 1996 statement, Robert H. Bradley, M.D., indicated
that the veteran had documented severe lumbar spine degenerative
disease at L5-S1. Dr. Bradley stated that he thought that the disc
herniation and requirement for surgery were related to the disc
degeneration at that level. Private treatment records dated from
July 1996 to February 1998 indicated that the veteran continued to
receive treatment for disorders including a low back disorder.

At the March 1998 hearing on appeal, the veteran testified that he
hurt his back when working "supply" in the service. He indicated
that he did a lot of heavy lifting. He stated that he originally
had problems just with his lower back, but that seven years later
he started having problems with the rest of his back. The veteran
reported that he had suffered no back injuries. He stated that a
physician had told him that his present back disorder and
"injuries", apparently in service, were "all connected". The
veteran reported that he suffered pain which radiated down his leg.
Private treatment records dated from June 1998 to July 1998
referred to continued treatment. A June 1998 history and physical
report from David P. Herrick, M.D., noted diagnoses including
lumbar radiculitis and degenerative disc disease.

The veteran underwent a VA orthopedic examination in August 1998.
He complained of pain in his low back. The diagnosis was discogenic
disease, lumbar spine, with mild arthritis, L5-S1. The examiner
commented that there was no definite date of onset of the
degenerative joint disease. The examiner remarked that it was only
noted when the veteran was seen by orthopedic surgeons when the
lumbar disc herniation was discovered on a magnetic resonance
imaging study, but that prior to that all the X-rays had been
within normal limits. The examiner further indicated that regarding
the claim of the disc herniation at L5-S1, it was his opinion,
based on the reports in the chart and the X-ray findings, that
although there was no computerized tomography scan finding and the
time of development of the veteran's pain was actually when he was
using a lawn mower, "it seems, as per reports, which was in the
recent time when the surgery was done, not service- connected". The
examiner further stated that the chronic recurrent lumbar strain
and lumbar arthralgia secondary to the injury during training and
lumbosacral strain, was likely aggravated by the underlying later
diagnosed discogenic disease and the herniation.

The Board has made a careful longitudinal review of the record. It
is observed that the record is without sufficient objective
evidence supportive of a finding that the veteran's degenerative
disc disease at L5-S1 with disc herniation, status post right
laminectomy and diskectomy, became manifest or otherwise originated
during his

- 8 -

period of service or that arthritis was manifested within one year
of service separation. The clinical and other probative evidence of
record also fails to indicate an etiological relationship between
the veteran's degenerative disc disease at L5-S1 with disc
herniation, status post right laminectomy and diskectomy, and his
service- connected lumbosacral strain. The Board notes that the
veteran's service medical records indicate that he was seen in May
1976 with complains of back pain for a period of one week. July
1976 entries indicated that the veteran reported that he injured
his back during boot camp when a drill instructor stood on his back
while he was doing push-ups. The assessment, at that time, was
lower back strain. The Board observes that a March 1979 VA
orthopedic examination report, subsequent to the veteran's
separation from service, indicated a diagnosis of low back pain by
history. A March 1979 X-ray, as to the lumbosacral spine, indicated
that there was no evidence of fracture, dislocation or other bone
pathology. The intervertebral spaces were reported to be preserved
and the pedicles were intact. The sacroiliac joints were also
reported to be normal. The Board observes that the veteran
continued to receive both private and VA treatment for variously
diagnosed low back disorders. A May 1982 report from Baptist
Medical Center noted that the veteran reported a back injury in
1975. He also indicated that the previous Saturday, his back had
"popped" and he was unable to straighten-up. An X-ray, at that
time, was normal. Further, a June 1982 VA general medical
examination report noted diagnoses of chronic lumbosacral strain
and arthralgia of the lumbosacral spine. An X-ray, as to the
lumbosacral spine, showed diminished lumbar lordosis indicating
muscle spasm. There was no evidence of fracture, degenerative disc
disease, spondylitis or significant abnormality. The Board
observes, therefore, that at least as late as June 1982, there is
no X-ray, or other clinically diagnostic evidence of degenerative
disc disease at L5-S I or of any disc herniation.

The Board observes that the first clinical reference to any
diagnosed degenerative disc disease or disc herniation was pursuant
to an April 1996 report of a computerized tomography scan, more
than seventeen years after the veteran's separation from service,
which indicated an impression of moderately advanced L5-S1
degenerative disc disease with non-lateralizing annulus bulges at
each level most prominent at L5-S1. There also was no frank disc
herniation or nerve root

compression. An April 1996 consultation report from Baptist Medical
Center noted that the veteran related the origin of his low back
pain with radiation of pain to his right foot to about ten years
earlier while he was in service. The impression, at that time, was
chronic radiculopathy at L5-S1, secondary to degenerative disc
disease and nerve impingement and chronic pain syndrome. The Board
observes that the April 1996 consultation report from Baptist
Medical Center noted solely that the veteran related the origin of
his pain to his period of service. The Board observes that such
notation referred only to a history provided by the veteran.
Additionally, the Board notes that the Court has held that evidence
which is simply information recorded by a medical examiner,
unenhanced by any additional medical comment by the examiner, does
not constitute "competent medical evidence" satisfying the Grotveit
v. Brown, 5 Vet.App. 91 (1993) requirement. The Board also observes
that although an examiner can render a current diagnosis based on
his examination of the veteran, without a thorough review of the
record, his opinion regarding etiology can be no better than the
facts alleged by the veteran. See Swann v. Brown, 5 Vet.App. 229,
233 (1993).

Further, the Board notes that in a July 1996 statement, Dr.
Richardson indicated that the veteran had lumbar radiculitis and
degenerative joint disease. Dr. Richardson stated that it was his
opinion that the veteran's lumbar radiculitis was directly
connected with his degenerative disc disease that he had of long-
standing. The Board observes that Dr. Richardson solely related the
veteran's lumbar radiculitis to his degenerative disc disease. He
did not in any way, indicate a relationship between the
degenerative disc disease and the veteran's service-connected
lumbosacral strain. Further, the Board notes that in an August 1996
statement, Dr. Bradley indicated that he thought that the veteran
had documented severe lumbar spine degenerative disease at L5-S I
and that he thought the disc herniation and a requirement for
surgery were related to the disc herniation at that level. Again,
there was no reference to the service-connected lumbosacral strain
as being an etiological factor in the development of this
condition. Also, a July 1996 history and physical report from
Neurosurgery Associates of Central Alabama noted that the veteran
indicated that he had suffered intermittent problems with his back
for the previous fourteen years. However, the veteran stated that
his current episode

began three months earlier while cutting grass. The impression, at
that time, was severe L5-S1 disc degeneration and lumbar
radiculitis. Such treatment report seems to indicate the onset and
possible exacerbation of his condition at a point in time
subsequent to service separation.

The Board observes that an August 1998 VA orthopedic examination
report indicated a diagnosis of discogenic disease, lumbar spine,
with mild arthritis, L5- S1. The examiner commented that there was
no definite date of onset of the veteran's degenerative joint
disease. The examiner remarked that the degenerative joint disease
was only noted when the veteran was seen by orthopedic surgeons
when the lumbar disc herniation was discovered on a magnetic
resonance imaging study, but that all prior X-rays had been within
normal limits. Additionally, the examiner indicated that it was his
opinion, as to the disc herniation at L5-S1, based on the reports
in the chart and X-ray findings and although there was no
computerized tomography scan finding and the time of the
development of the veteran's pain was actually when he was using a
lawnmower, that "it seems, as per reports, which was in the recent
time when surgery was done, not service- connected". The Board
observes that the examiner went on to state that the veteran's
chronic lumbar strain and lumbar arthralgia secondary to the injury
during service were likely aggravated by the underlying later
diagnosed discogenic disease and the herniation. The Board observes
that the examiner specifically indicated that the veteran's
service-connected lumbosacral strain was aggravated by the later
diagnosed degenerative disc disease and herniation and not that the
degenerative disc disease and herniation were aggravated by the
service-connected disorder. See Allen v. Brown, 7 Vet.App. 439
(1997).

The Board observes that the veteran has alleged in testimony and
statements on appeal that his claimed degenerative disc disease at
L5-S I with disc herniation, status post right laminectomy and
diskectomy, originated during his period of service or, in the
alternative, were incurred as a result of his service-connected
lumbosacral strain. The Board notes, however, that the veteran is
not competent, as a lay person, to assert that a relationship
exists between his period of service and such disorder, that such
disorder is etiologically related to his service-connected 

lumbosacral strain, or to otherwise assert medical causation. See
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski,
2 Vet.App. 492, 495 (1992). The Board notes that the record is
devoid of sufficiently competent evidence establishing that the
veteran's claimed degenerative disc disease at L5-S1 with disc
herniation, status post right laminectomy and diskectomy, became
manifest or otherwise originated during the veteran's period of
service. The probative medical evidence simply fails to indicate
any relationship or nexus between such disorder and the veteran's
period of service. See Caluza. The clinical evidence of record also
fails to satisfactorily indicate that such disorder is
etiologically related to the veteran's service-connected
lumbosacral strain. Further, there are no physician statements or
treatment reports of record which reasonably demonstrate such a
relationship. The examiner, pursuant to the August 1998 VA
orthopedic examination, specifically remarked that the claim of
disc herniation at L5-S1, was "not service-connected".
Additionally, the Board notes that at the March 1998 hearing on
appeal, the veteran testified that a physician had told him that
his present back disorder and "injuries", apparently in service,
were "all connected". However, the Board notes that the Court has
held that a claimant's statement about what a physician said about
a condition, and subsequently "filtered" through the layperson's
own sensibilities, is insufficient to render a claim well-grounded.
See Kirwin v. Brown, 8 Vet.App. 148 (1995). Therefore, in the
absence of sufficiently probative evidence establishing that the
claimed disorder originated during the veteran's period of service,
or within one year of service separation, or establishing an
etiological relationship between such disorder and the veteran's
service- connected lumbosacral strain, the Board concludes that the
veteran's claim for service connection for degenerative disc
disease at L5-S1 with disc herniation, status post laminectomy and
diskectomy, is not plausible and, therefore, not well- grounded.
Further, the Board finds the information provided in the statement
of the case and other correspondence from the RO sufficient to
inform the veteran of the elements necessary to complete his
application for service connection. Moreover, the veteran has not
put the VA on notice of the existence of any other specific,
particular piece of evidence that, if submitted, might make the
claim well-grounded. Robinette v. Brown, 8 Vet.App. 69 (1995).

- 12 - 

Although the RO did not specifically state that it denied the
veteran's claim on the basis that it was not well grounded, the
Board concludes that this was not prejudicial to the veteran. See
Edenfield v. Brown, 8 Vet.App 384 (1995) (en banc) (when the Board
decision disallowed a claim on the merits where the Court finds the
claim to be not well grounded, the appropriate remedy is to affirm,
rather than vacate, the Board's decision, on the basis of
nonprejudicial error). The Board, therefore, concludes that denying
the appeal on such issue because the claim is not well grounded is
not prejudicial to the veteran. See Bernard v. Brown, 4 Vet.App.
384 (1993).

II. Increased Evaluation for Lumbosacral Strain

A. Historical Review

The veteran's service medical records were discussed above. The
veteran underwent a VA orthopedic examination in March 1979. The
examiner diagnosed low back pain by history. VA treatment records
dated from April 1979 to May 1979 indicated that the veteran was
treated for disorders including his low back disorder.

At a June 1979 hearing on appeal, the veteran testified as to his
low back disorder. In August 1979, service connection was granted
for low back pain. A noncompensable disability evaluation was
assigned.

A June 1979 VA treatment entry indicated a diagnosis of back pain.
A May 1982 report from Baptist Medical Center indicated a diagnosis
of acute lumbosacral strain. A June 1982 VA general medical
examination report related diagnoses including chronic lumbosacral
strain and arthralgia of the lumbosacral spine. A July 1982 rating
decision increased the disability evaluation assigned for the
veteran's service-connected low back pain to 10 percent. The 10
percent disability evaluation has remained in effect.

- 13 - 
B. Increased Evaluation

Disability evaluations are determined by comparing the veteran's
present symptomatology with the criteria set forth in the Schedule
for Rating Disabilities. 38 U.S.C.A. 1155 (West 1991 & Supp. 1998);
38 C.F.R. Part 4 (1998). A 10 percent evaluation is warranted for
lumbosacral strain where there is characteristic pain on motion. A
20 percent evaluation requires muscle spasm on extreme forward
bending and unilateral loss of lateral spine motion in a standing
position. A 40 percent evaluation requires severe lumbosacral
strain manifested by listing of the whole spine to the opposite
side, a positive Goldthwait's sign, marked limitation of forward
bending in a standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of the joint
space, or some of the above with abnormal mobility on forced
motion. 38 C.F.R. Part 4. Diagnostic Code 5295 (1998). Degenerative
arthritis established by X-ray findings will be rated on the basis
of limitation of motion under the appropriate diagnostic codes for
the specific joint or joints involved. When the limitation of
motion of the specific joint or joints involved is noncompensable
under the appropriate diagnostic codes, an evaluation of 10 percent
is applied for each major joint or group of minor joints affected
by limitation of motion. These 10 percent evaluations are combined,
not added, under diagnostic code 5003. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. 38 C.F.R. Part 4,
Diagnostic Code 5003 (1998). Slight limitation of motion of the
lumbar spine warrants a 10 percent evaluation. A 20 percent
evaluation requires moderate limitation of motion. A 40 percent
evaluation requires severe limitation of motion. 38 C.F.R. Part 4,
Diagnostic Code 5292 (1998). Ankylosis of the lumbar spine at a
favorable angle warrants a 40 percent evaluation. A 50 percent
evaluation requires fixation at an unfavorable angle. 38 C.F.R.
Part 4, Diagnostic Code 5289 (1996). Complete bony fixation of the
spine (ankylosis) at a favorable angle warrants a 60 percent
evaluation. 38 C.F.R. Part 4, Diagnostic Code 5286 (1998).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of

- 14 -

the body with normal excursion, strength, speed, coordination and
endurance. It is essential that the examination on which ratings
are based adequately portray the anatomical damage and the
functional loss, with respect to all these elements. The functional
loss may be due to absence of part, or all, of the necessary bones,
joints and muscles, or associated structures, or to deformity,
adhesions, defective innervation, other pathology, or it may be due
to pain, supported by adequate pathology and evidenced by visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. 38 C.F.R. 4.40,
4.45, 4.59 (1998).

Where there is a question as to which of two disability evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1998).

Private treatment records dated from April 1996 to May 1996
indicated that the veteran received treatment for disorders
including his low back disorder. An April 1996 entry from Dr.
Richardson indicated that the veteran was seen with a several week
history of severe low back pain with pain radiating into his big
toe. Dr. Richardson indicated that the veteran had a marked muscle
spasm and tenderness over the right sciatic notch. There was also
mild tenderness over the right S1 joint. A June 1996 rating
decision recharacterized the veteran's service-connected low back
pain as lumbosacral strain. The 10 percent disability evaluation
was continued.

In a July 1996 statement, Dr. Richardson indicated that the veteran
had severe low back pain which occurred in all positions including
standing, sitting, or in a supine position. Dr. Richardson
indicated that the veteran had an antalgic posture favoring the
right and intense muscle spasms in his lower back. It was noted
that the veteran had marked limitation of flexion and extension and
virtually no lateral rotation or flexion.

15 - 

At the March 1998 hearing on appeal, the veteran testified that he
suffered from muscle spasms in his back. He also indicated that he
had limitation of motion of the lumbar spine. The veteran stated
that if he stood or sat down for a long period of time his back
would hurt really bad. He indicated that he sometimes used a cane
because he would lose his balance. The veteran reported that he was
taking medication for his back disorder. He testified that he
suffered pain which radiated down his leg. The veteran indicated
that he suffered more bad days than good days with his back pain.

Private treatment records dated from February 1998 to July 1998
indicated that the veteran continued to receive treatment for
disorders including a low back disorder. A June 1998 history and
physical report noted that the veteran complained of low back pain
which he rated as a 10 out of 10 in intensity. The impression was
lumbar radiculitis and degenerative disc disease.

The veteran underwent a VA orthopedic examination in August 1998.
He complained of low back pain. He indicated that he could not sit,
stand or walk long distances because of his back bothering him. The
examiner noted that it was quite difficult to examine the veteran
because of the his complaints of lumbar pain. It was noted that the
veteran's standing posture tended to bend to either side. The
examiner indicated that there was no paraspinal spasm or any
rigidity, but any pressure caused pain. It was observed that the
veteran had pretty good position. The examiner stated that the
range of motion testing was difficult to perform. The examiner
indicated that he could only get 80 degrees of forward flexion, 10
degrees of "flexion", and lateral bending of 10 degrees beyond
which the veteran complained of pain which was very diffuse. The
examiner indicated that at that time, there were no findings of any
pain radiation down the lower extremities. The examiner noted that
on straight leg raising, the veteran became tight in the hamstring
at 40 degrees and said it caused some pain. The examiner indicated
that the veteran walked with a cane and tended to bend his back to
the left or right side depending on whichever side he was having
pain. It was observed that the musculature of the back showed
evidence of mild deconditioning. The examiner indicated that an X-
ray of the lumbar spine revealed discogenic disease and mild

- 16 -

arthritis, L5-S1. The diagnosis was discogenic disease, lumbar
spine with mild arthritis, L5-S1. The examiner commented that
presently he would classify a moderate to moderately severe
condition of the back, old lumbosacral strain and status post disc
herniation and L5-S1 laminectomy and diskectomy.

The Board has weighed the evidence of record. It is observed that
the clinical and other probative evidence of record indicates that
the veteran suffers from symptomatology reasonably shown to be
productive of moderate limitation of motion of the lumbar spine. 38
C.F.R. Part 4, Diagnostic Code 5292 (1998). The most recent August
1998 VA orthopedic examination report noted that the veteran
complained of low back pain. He indicated that he could not sit,
stand or walk for long distances, because his back would bother
him. The examiner noted that it was quite difficult to examine the
veteran because of his complaints of lumbar pain. The examiner
reported that there was no paraspinal spasm or any rigidity, but
that any pressure caused pain. The veteran was noted to have pretty
good position. The examiner reported that range of motion was
difficult to perform and that he could only get 80 degrees of
forward flexion, 10 degrees of "flexion", and lateral bending of 10
degrees beyond which the veteran complained of pain which was very
diffuse. The examiner indicated that at that time, there were no
findings of any pain radiation down the lower extremities. It was
observed that the musculature of the back showed evidence of mild
deconditioning. The examiner also noted that the veteran walked
with a cane and tended to bend his back to the left or right side
depending on whichever side he was having pain. The diagnosis was
discogenic disease, lumbar spine with mild arthritis, L5-S I. The
examiner commented that presently, he would classify a moderate to
moderately severe condition of the back, old lumbosacral strain and
status post disc herniation and L5-S1 laminectomy and diskectomy.

Additionally, the Board observes that in a July 1996 statement, Dr.
Richardson reported that the veteran had marked limitation of
flexion and extension and virtually no lateral rotation or flexion.
Additionally, Dr. Richardson indicated that the veteran had intense
muscle spasms in the lower back. The Board is of the view that the
evidence is sufficiently in equipoise as to whether a 20 percent
disability

- 17 - 

evaluation, reflecting moderate limitation of motion of the lumbar
spine, is more nearly indicative of the veteran's disability
picture under the facts of this case. The Board observes that
severe limitation of motion, as required for an evaluation in
excess of 20 percent under the appropriate schedular criteria noted
above, has not been shown. The Board notes that the range of motion
of the veteran's lumbar spine, as indicated by the most recent
August 1998 VA orthopedic examination report, despite the reference
to pain on motion, is simply not indicative of an increased
evaluation. Additionally, ankylosis of the lumbar spine has not
been shown. 38 C.F.R. Part 4, Diagnostic Codes 5286, 5289 (1998).

Further, the Board notes that the medical evidence of record fails
to indicate that the veteran suffers from severe lumbosacral strain
as required for an evaluation in excess of 20 percent pursuant to
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5295 (1998). As
noted above, the examiner, pursuant to the August 1998 VA
orthopedic examination report, indicated that there was no
paraspinal spasm or rigidity, but that any pressure caused pain.
The examiner also indicated that the veteran had pretty good
position, but that his standing posture tended to bend to either
side. The examiner indicated that the veteran walked with a cane
and tended to bend his back to the left or right side depending on
whichever side was having pain. The Board observes that the veteran
complained of muscle spasms at the March 1998 hearing on appeal.
The Board also notes that the veteran is solely service-connected
for lumbosacral strain and that service connection for degenerative
disc disease at L5-S1 with disc herniation is not in effect.
Symptomatology indicative of severe lumbosacral strain such as
listing of the whole spine to the opposite side and positive
Goldthwait's sign, referable solely to the veteran's service-
connected disorder, has simply not been shown. Accordingly, the
Board concludes that the evidence is sufficiently in equipoise to
warrant a 20 percent evaluation for the veteran's service-connected
lumbosacral strain. The Board also finds that the 20 percent
disability evaluation encompasses the veteran's objectively
ascertainable functional impairment due to pain. 38 C.F.R. 4.40,
4.45, 4.59 (1998).


ORDER

Service connection for degenerative disc disease at L5-S1 with disc
herniation, post right laminectomy and diskectomy, is denied. A 20 percent
evaluation status for lumbosacral strain is granted, subject to the laws and
regulations governing the award of monetary benefits.

JEFF MARTIN

Member, Board of Veterans' Appeals

19 -

